Citation Nr: 1449678	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period prior to April 24, 2008. 

2. Entitlement to an increased rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period since June 1, 2009. 

3. Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include whether the severance of a separate 20 percent rating for chondromalacia of the left knee with degenerative joint disease was appropriate. 

4. Entitlement to a higher initial rating in excess of 20 percent for a low back disability, for the periods prior to January 22, 2009; from May 1, 2009 to July 15, 2013; from October 1, 2013 to February 10, 2014; and from July 1, 2014.

5. Entitlement to a higher initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, that granted service connection and a 10 percent rating for a low back disability (chronic lumbar sprain), effective October 26, 2006. By this decision, the RO also denied an increase in a 10 percent rating for chondromalacia and osteoarthritis of the right knee; denied an increase in a 10 percent rating for limitation of flexion of the right knee; denied an increase in a 20 percent rating for chondromalacia of the left knee with degenerative joint disease; and denied an increase in a 10 percent rating for limitation of flexion of the left knee. 

An October 2007 RO decision granted service connection and a 20 percent rating for radiculopathy of the left lower extremity, effective October 26, 2006. By this decision, the RO also increased the rating for the Veteran's service-connected low back disability to 20 percent, effective October 26, 2006. Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Additionally, the October 2007 RO decision also severed service connection for chondromalacia and osteoarthritis of the right knee (then rated at 10 percent), effective October 26, 2006, and severed service connection for chondromalacia of the left knee with degenerative joint disease (then rated at 20 percent), effective October 26, 2006. 

An April 2009 RO decision assigned a temporary total convalescent rating
(38 C.F.R. § 4.30 (2014)) for the Veteran's service-connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee), for the period from April 24, 2008 to May 31, 2009. The RO also increased the rating for the Veteran's service-connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee) to 30 percent, effective June 1, 2009. Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase, as to the Veteran's service-connected right knee disability, remain before the Board. See AB, 6 Vet. App. at 35. The appeal was later transferred to the Wichita, Kansas Regional Office (RO). 

In a March 2010 rating decision, the RO assigned a temporary total convalescent rating (38 C.F.R. § 4.30) for the Veteran's service-connected low back disability for the period from January 22, 2009 to April 30, 2009. The RO also determined that a clear and unmistakable error (CUE) was made in assigning a 30 percent rating for the Veteran's service-connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee), and a reduction of the disability rating from 30 percent to 10 percent, effective June 1, 2008, was proposed. 

In April 2011, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development. Although the AOJ complied with the Board's remand requests, the Board finds that further development is necessary. 

In an August 2010 Supplemental Statement of the Case, the AOJ indicated that they had reduced the rating for service-connected right knee disability from 10 percent to 30 percent. 

In a December 2013 rating decision, the AOJ assigned a temporary total convalescent rating (38 C.F.R. § 4.30) for the Veteran's service-connected low back disability for the period from July 16, 2013 to October 1, 2013. In an April 2014 rating decision, the AOJ assigned another temporary total convalescent rating for the Veteran's service-connected low back disability for the period from February 11, 2014 to July 1, 2014.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, the Veteran has indicated that, while he is working, his position is "sheltered employment" at a VA facility, and that he did not believe that he could procure and maintain full term employment outside of VA. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected back, knee, and radiculopathy disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

At a minimum, procure any records regarding the Veteran's July 2013 and February 2014 back surgeries. 

2. Schedule the Veteran for a VA medical examination to both determine the respective severities of his service-connected low back, bilateral knee, and radiculopathy of the left lower extremity disabilities, and to determine whether the Veteran's service-connected disabilities prevent him from finding or maintaining substantially gainful employment. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The Veteran must be interviewed, and his lay accounts of his own symptomatology must be noted and addressed in the examination report. All indicated tests should be conducted, including X-ray tests, and all symptoms associated with the Veteran's service-connected disabilities should be described in detail. Any opinion provided should be supported by a full rationale. The examiner should specifically: 

a) Provide the range of motion of the lumbar spine and knees expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the lumbar spine. 

b) Determine whether the lumbar spine or knees exhibit weakened movement, excess fatigability, incoordination pain or flare-ups attributable to the service connected disabilities. These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups. For example, the examiner should report the point in the range of motion when pain becomes apparent. 

c) Identify any associated neurological deformities associated with the service-connected low back disability, to specifically include the Veteran's service-connected radiculopathy of the left lower extremity. The severity of each neurological sign and symptom, to include the Veteran's service-connected radiculopathy of the left lower extremity, should be reported. In this regard, the examiner should address the Veteran's complaints of weakness and radiating pain in the lower extremities. If a separate neurological examination is needed one should be scheduled. 

d) List all neurological impairment caused by the service-connected low back disability and radiculopathy of the left lower extremity. Provide an opinion as to whether any neurological symptomatology (to specifically include the radiculopathy of the left lower extremity) equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve. Identify any affected nerve, and state the severity of the impairment of the nerve affected. 

e) State whether the Veteran has intervertebral disc syndrome of the lumbar spine. If so, state whether any such intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

f) Comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee and left knee disabilities include recurrent subluxation or lateral instability.

g) State whether pain could significantly limit functional ability of the lumbar spine or knees during flare-ups or when the joints are used repeatedly. Those determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. In determining whether there is additional limitation of function with repetitive use, the examiner should specifically consider the statements of the Veteran regarding his functional capacity, and the frequency of flare ups. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion).

h) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities prevent him from finding or maintaining substantially gainful employment. The examiner is asked to note that substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. The ability to work sporadically or to obtain marginal employment is not substantially gainful employment. In addition, marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop.

3. Thereafter, consider whether any additional development is necessary, to potentially include the referral of the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.

4. Readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



